Citation Nr: 1435672	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating greater than 50 percent effective from January 5, 2010, to March 22, 2010, from June 1, 2010, to February 11, 2013, from April 1, 2013, to August 25, 2013, and effective October 1, 2013, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to March 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which reopened and granted the Veteran's claim of service connection for posttraumatic stress disorder (PTSD) (which was characterized as acquired psychiatric disorder diagnosed as PTSD), assigning a 30 percent rating effective January 5, 2010, a temporary 100 percent rating between March 23, 2010, and May 31, 2010, based on a hospitalization over 21 days under 38 C.F.R. § 4.29, and a 30 percent rating effective June 1, 2010.  See also 38 C.F.R. § 4.29 (2013).  The Veteran disagreed with this decision in July 2010.  He perfected a timely appeal in January 2011.

In a May 2011 rating decision, the RO assigned a higher initial 50 percent rating effective January 5, 2010, for the Veteran's service-connected PTSD.  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2013 rating decision, the RO assigned additional staged ratings for the Veteran's service-connected PTSD under 38 C.F.R. § 4.29 based on his subsequent hospitalizations over 21 days for treatment of service-connected PTSD.  The RO specifically assigned a temporary 100 percent rating between February 12, 2013, and April 1, 2013, based on a hospitalization over 21 days under 38 C.F.R. § 4.29, a 50 percent rating effective April 1, 2013, another temporary 100 percent rating between August 26, 2013, and October 1, 2013, based on a hospitalization over 21 days under 38 C.F.R. § 4.29, and a 50 percent rating effective October 1, 2013.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before this claim can be adjudicated on the merits.

A review of the claims file shows that the Veteran has been hospitalized on several occasions during the pendency of this appeal for treatment of both his service-connected PTSD and his alcohol dependence and substance abuse.  These records indicate that the Veteran's inpatient treatment during these hospitalizations was focused on regaining his sobriety after relapsing in to alcohol abuse and substance abuse.  It also appears that the Veteran's most recent VA examination for PTSD occurred in May 2011.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in May 2011, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

A review of the Veteran's Virtual VA electronic paperless claims file shows that, following his most recent hospitalization in a residential substance abuse treatment program at a VA Medical Center in 2013, he was referred to a non-VA (fee-basis) mental health provider in his community by his VA primary care physician.  This mental health provider is identified as "SCMRMHC-Billings: Anne Harris, LCSW, therapist" in the Veteran's VA outpatient treatment records.  These records also show that this referral was for outpatient psychiatric treatment between September 2013 and September 2014.  None of these records have been associated with the Veteran's claims file, however.  Because this claim is being remanded for additional development, the Board finds that the AOJ must attempt to obtain the Veteran's updated VA and private treatment records, to include any records dated since September 2013 that may be available from the non-VA (fee-basis) mental health provider in his community that he was referred to by his VA primary care physician.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected PTSD since his service separation.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records of outpatient psychiatric treatment from SCMRMHC-Billings: Anne Harris, LCSW, therapist, dated since September 2013.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his service-connected PTSD.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  The examiner also should state whether the Veteran's service-connected PTSD is manifested by total occupational and social impairment.  To the extent possible, the examiner should distinguish symptoms attributable to the Veteran's service-connected PTSD and any symptoms attributable to the Veteran's alcohol dependence and/or substance abuse, if present.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO/AMC and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

